This cause came on for further consideration upon relators’ motion for an order awarding fees and setting a briefing schedule. Upon consideration thereof,
IT IS ORDERED by the court that the motion is granted to the extent that relators shall file a bill and documentation in support of their request for attorney fees, in accordance with the guidelines set forth in DR 2-106, within thirty days of the date of this entry. The documentation shall include a detailed breakdown relating to the court’s disposition of each of the legal issues decided in this action *1439and, with respect to each issue decided by the court, the basis upon which fees should be granted or not granted.
IT IS FURTHER ORDERED by the court that respondents shall file a response within ten days after the filing of relators’ bill and documentation.
Douglas, J., not participating.